Exhibit 10.14
FORM B –EXECUTIVE OFFICERS
WITHOUT EMPLOYMENT AGREEMENTS


NON-STATUTORY STOCK OPTION AGREEMENT

This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (hereinafter referred to as the “Company”), and
______________________ (hereinafter referred to as “Employee”), as of
____________ (which date is hereinafter referred to as the “Date of Grant”). If
Employee is presently or subsequently becomes employed by a subsidiary of the
Company, the term “Company” shall be deemed to refer collectively to Apollo
Group, Inc. and the subsidiary or subsidiaries which employ the Employee.
RECITALS
A.     The Company has implemented the Apollo Group, Inc. 2000 Incentive Plan,
as amended and restated (the “Plan”), as an equity incentive program to
encourage key employees and officers of the Company to remain in its employ and
to enhance the ability of the Company to attract new employees whose services
are considered valuable by providing them with an opportunity to acquire a
proprietary interest in the success of the Company.
B.     The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has the authority to grant options pursuant to the Plan to certain
officers and key employees of the Company in order to provide such individuals
with an incentive to continue in the Company’s service.
C.     The Committee did authorize the grant of the Option evidenced by this
Agreement to Employee on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Employee to continue in the Company’s service and to contribute to its financial
success.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee agree
as follows:
1.Grant of Option. Employee is hereby granted the right and option (the
“Option”) to purchase an aggregate of _______ shares of the Company’s Class A
common stock (the “Option Shares”) under the Plan upon the terms and conditions
set forth in this Agreement. The Option is a non-statutory option under the
federal income tax laws and is not intended to be an incentive stock option
subject to Section 422 of the Internal Revenue Code.

--------------------------------------------------------------------------------

2.Exercise Price. The price per share at which Employee shall be entitled to
purchase the Option Shares pursuant to this Option shall be $__________ (the
“Exercise Price”). Such Exercise Price is equal to the Fair Market Value per
share of the Company’s Class A common stock on the Date of Grant.
3.Option Term. The Option hereby granted shall have a maximum term of _____ (__)
years measured from the Date of Grant and shall accordingly expire at the close
of business on ________(the “Expiration Date”), unless sooner terminated in
accordance with Paragraph 5(b), 8 or 9 of this Agreement.
4.Vesting Schedule.
(a)The Option shall vest and become exercisable for the Option Shares in a
series of _____ (__) successive equal annual installments on each of the first
____ (__) one-year anniversaries of the Grant Date, provided Employee continues
in the Company’s employ through each such annual vesting date. The foregoing
____ (__)-year installment vesting provision shall constitute the Normal Vesting
Schedule for the Option. However, the Option may vest and become exercisable for
the Option Shares on an accelerated basis in accordance with the special vesting
acceleration provisions of Paragraph 5 or on a limited pro-rata basis in
accordance with Paragraph 8(b).
(b)As the Option vests and becomes exercisable for one or more installments of
the Option Shares, those installments shall accumulate, and the Option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term under Paragraph 5(b), 8 or 9 of this
Agreement.
5.Change in Control.
(a)Should a Change in Control occur during Employee’s period of employment with
the Company but at a time when the Option is not otherwise fully vested and
exercisable, then the Option shall automatically vest on an accelerated basis so
that the Option shall, immediately prior to the effective date of such Change in
Control, vest and become exercisable for all of the Option Shares at the time
subject to the Option and may be exercised for any or all of those Option Shares
as fully vested shares of Class A common stock.
(b)Notwithstanding any provision to the contrary in this Agreement, the Option
shall, immediately following a Change in Control, terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof) or otherwise continued in effect pursuant to the terms of the
Change in Control transaction.

--------------------------------------------------------------------------------

(c)If the Option is assumed in connection with a Change in Control or otherwise
continued in effect, then the Option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A common stock subject to the Option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Company’s outstanding
Class A common stock receive cash consideration for their Class A common stock
in consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of this Option,
(d) substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Class A common
stock in such Change in Control, provided such common stock is readily tradable
on an established U.S. securities exchange or market.
(e)The term “Change in Control” shall have the meaning assigned to such term in
Section 3.1 (e) of the Plan.
(f)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by timely delivery to the Company of a
written notice of exercise that shall become effective on the date received by
the Company. The notice shall state Employee’s election to exercise the Option,
the number of Option Shares for which the election to exercise has been made,
the method of payment elected pursuant to Paragraph 7 hereof, and the exact name
or names in which the purchased Option Shares are to be registered. Such notice
shall be signed by the Employee and shall be accompanied by payment of the
Exercise Price for the purchased Option Shares, except to the extent payment is
to be made pursuant to the same day exercise and sale procedure set forth in
clause (ii) of Paragraph 7. In the event the Option shall be exercised by a
person or persons other than Employee pursuant to Paragraph 9(a) hereof, such
notice shall be signed by such other person or persons and shall be accompanied
by proof acceptable to the Company of the legal right of such person or persons
to exercise the Option. All shares delivered by the Company upon exercise of the
Option as provided herein shall be fully paid and non-assessable upon delivery.
7.Method of Payment. Payment of the Exercise Price for the Option Shares
purchased upon the exercise of this Option shall be made by Employee (i) in
cash, (ii) through a broker-assisted same day exercise and sale procedure
pursuant to which the broker shall immediately sell, on behalf of the Employee
or such other person exercising the Option, all or a portion of the Option
Shares acquired upon exercise of the Option and remit to the Company, on the
settlement date for such sale, a sufficient amount of the sale proceeds to cover
the Exercise Price payable for all the Option Shares purchased through such
exercise and the applicable withholding taxes, (iii) through such other method
permitted by the Committee or (iv) through any combination of the above.

--------------------------------------------------------------------------------

8.Termination of Employment.
(a)Should Employee’s employment with the Company terminate for any reason other
than for Cause or death or Disability, then Employee may, at any time within the
three (3)-month period measured from the effective date of such termination of
employment, exercise the Option for any or all of the Option Shares for which
this Option is exercisable, in accordance with the Normal Vesting Schedule, the
special vesting acceleration provisions of Paragraph 5 and/or the pro-rata
vesting provisions of Paragraph 8(b), on the date of such termination of
employment; provided, however, that in no event shall the Option, or any part
thereof, be
(b) exercisable after the Expiration Date. Upon the expiration of such limited
post-employment exercise period, this Option shall terminate and cease to be
exercisable for any Option Shares.
(c)Should Employee’s employment with the Company cease prior to the completion
of the Normal Vesting Schedule by reason of an Involuntary Termination during
one of the _______(__) applicable installment vesting periods comprising that
schedule and Employee deliver an effective and enforceable general release to
the Company in accordance with the requirements of the Senior Executive
Severance Pay Plan, then Employee shall thereupon vest in a portion of the
Option Shares for which this Option would have otherwise vested and become
exercisable upon the completion of the particular installment vesting period
under Paragraph 4(a) in which such Involuntary Termination occurs had Employee
in fact continued in the Company’s employ through the completion of that
installment vesting period (the “Option Share Installment”). Such pro-ration
shall be applied by multiplying the Option Share Installment by a fraction, the
numerator of which is the number of months of employment with the Company
actually completed by Employee during that installment vesting period (rounded
up to the next whole month), and the denominator of which is twelve (12). For
purposes of this Agreement, the term “Involuntary Termination” shall mean the
Company’s unilateral termination of Employee’s employment for any reason other
than a Termination for Cause; provided, however, in no event shall an
Involuntary Termination be deemed to incur in the event Employee’s employment
with the Company terminates by reason of his or her death or Disability (as
defined in Paragraph 9(b) below).
(d)Should Employee’s employment with the Company cease by reason of a
Termination for Cause or should Employee engage in any act or omission that
would constitute grounds for a Termination for Cause, then the Option shall
immediately terminate and cease to be exercisable for any of the Option Shares.
For purposes of this Agreement, the term “Termination for Cause” shall mean the
Company’s termination of Employee’s employment for one or more of the following
reasons:
(i)repeated dereliction of the material duties and responsibilities of his or
her position with the Company;
(ii)misconduct, insubordination or failure to comply with the policies of the
Company governing employee conduct and procedures;
(iii) excessive lateness or absenteeism;

--------------------------------------------------------------------------------

(iv)conviction of or pleading guilty or nolo contendere to any felony involving
theft, embezzlement, dishonesty or moral turpitude;
(v)commission of any act of fraud against, or the misappropriation of property
belonging to, the Company;
(vi)commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
(vii)any other misconduct adversely affecting the business or affairs of the
Company; or
(viii)a material breach of any agreement Employee may have at the time with the
Company, including (without limitation) any proprietary information,
non-disclosure or confidentiality agreement have the meaning assigned to such
term in Section 3.1(d) of the Plan.
(e)If Employee is employed on the Date of Grant in a capacity other than a
faculty member, then Employee shall be deemed for purposes of this Paragraph 8
to have terminated employment upon the earlier of (i) the date he or she ceases
for any reason to be employed by the Company or any Subsidiary or (ii) the first
date on which Employee is employed by the Company or any Subsidiary solely in
the capacity of a faculty member.
9.Employee’s Death or Disability.
(a)In the event of the Employee’s death while this Option is outstanding, this
Option shall remain exercisable until the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of Employee’s death or (ii) the
Expiration Date. During such limited exercise period, this Option may be
exercised by (A) the representative or representatives of the Employee’s estate
or by the person or persons entitled to do so under Employee’s last will and
testament, (B) the Living Trust to which this Option is assigned in accordance
with Paragraph 11 or, if Employee fails to make such a testamentary disposition
or assignment of this Option and dies intestate, (C) the person or persons
entitled to receive this Option under the applicable laws of descent and
distribution, as the case may be. However, during such period this Option may
not be exercised in the aggregate for more than the number of the Option Shares
(if any) for which this Option is exercisable, in accordance with the Normal
Vesting Schedule, the special vesting acceleration provisions of Paragraph 5
and/or the pro-rata vesting provisions of Paragraph 8(b), at the time of
Employee’s termination of employment with the Company. Upon the expiration of
such limited exercise period, this Option shall terminate and cease to be
exercisable for any Option Shares. The Company shall have the right to require
evidence satisfactory to it of the rights of any person or persons seeking to
exercise the Option under this Paragraph 9(a).

--------------------------------------------------------------------------------

(b)In the event Employee’s employment terminates by reason of his or her
Disability, then this Option may, at any time within the twelve (12)-month
period measured from the date of such termination of employment, be exercised
for any or all of the Option Shares for which this Option is exercisable, in
accordance with the Normal Vesting Schedule, the special vesting acceleration
provisions of Paragraph 5 and/or the pro-rata vesting provisions of Paragraph
8(b), on the date of such termination of employment; provided, however, that in
no event shall the Option, or any part thereof, be exercisable after the
Expiration Date. Upon the expiration of such limited exercise period, this
Option shall terminate and cease to be exercisable for any Option Shares. For
purposes of this Agreement, the term “Disability” shall have the meaning
assigned to such term in Section 3.1(i) of the Plan.
10.Cessation of Employment/Transfer of Employee.
(a)    Except to the extent (if any) specifically authorized by the Committee
pursuant to an express written agreement with the Employee, this Option shall
not vest or become exercisable for any additional Option Shares, whether
pursuant to the Normal Vesting Schedule, the special vesting acceleration
provisions of Paragraph 5 or the pro-rata vesting provisions of Paragraph 8(b),
following the Employee’s termination of employment.
(b)    Except as otherwise provided in Paragraph 8(d) hereof, in the event
Employee ceases to be an employee of the Company and becomes an employee of one
of the Company’s subsidiaries as the result of a transfer, promotion or
otherwise, the terms and provisions of this Option shall remain unchanged.
11.Nontransferability. Except for the limited transferability provided under
this Paragraph 11, this Option shall be neither transferable nor assignable by
Employee other than by will or the laws of inheritance following Employee’s
death and may be exercised, during Employee’s lifetime, only by Employee.
However, this Option may be assigned in whole or in part during Employee’s
lifetime to a Living Trust, and the assigned portion may only be exercised by
that Living Trust. The terms applicable to the assigned portion shall be the
same as those in effect for this option immediately prior to such assignment and
shall be evidenced by an assignment agreement in form reasonably satisfactory to
the Company. For purposes of this Paragraph 11, a Living Trust shall mean a
revocable living trust established by Employee or by Employee and his or her
spouse of which Employee is the sole trustee (or sole co-trustee with his or her
spouse) and sole beneficiary (or sole co-beneficiary with his or her spouse)
during Employee’s lifetime.
12.Stockholder Rights. The holder of this Option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased shares.

--------------------------------------------------------------------------------

13.Adjustments in Number of Option Shares and Exercise Price. In the event a
stock dividend is declared upon the outstanding Class A common stock after the
Date of Grant, the number of Option Shares then subject to this Option shall be
increased proportionately and the Exercise Price per share shall be equitably
adjusted by the Committee to reflect such stock dividend without any change in
the aggregate Exercise Price therefor. Should any change be made to the Class A
common stock by reason of any stock split, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A common stock as a
class without the Company’s receipt of consideration, or should the value of the
outstanding shares of Class A common stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Committee to (i) the total number
and/or class of securities subject to this Option and (ii) the Exercise Price
payable per share, but without any change in the aggregate Exercise Price
therefor. The adjustments shall be made in such manner as the Committee deems
appropriate, and those adjustments shall be final, binding and conclusive upon
Employee and any other person or persons having an interest in this Option.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions and Paragraph 5 of this Agreement.
Notwithstanding the above, the conversion of any convertible securities of the
Company shall not be deemed to have been effected without the Company’s receipt
of consideration.
14.Delivery of Shares. No shares shall be delivered upon exercise of the Option
until (i) the Exercise Price for those shares shall have been paid in full in
the manner herein provided and (ii) all applicable taxes required to be withheld
shall have been paid or withheld in full.
15.Compliance with Laws and Regulations.
(a)The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Employee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Class A common stock may be
listed for trading at the time of such exercise and issuance.
(b)The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Class A common stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Class A
common stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.
(c)The Company shall not be required to deliver any shares of the Company’s
Class A common stock pursuant to the exercise of all or any part of the Option
if, in the opinion of counsel for the Company, such issuance would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.

--------------------------------------------------------------------------------

(d)The applicable period of post-employment exercisability in effect pursuant to
the provisions of Paragraph 8 or 9 of this Agreement shall automatically be
extended by an additional period of time equal in duration to any interval
within such post-employment exercise period during which the exercise of this
Option or the immediate sale of the Option Shares acquired under this Option
cannot be effected in compliance with the applicable registration requirements
of federal and state securities laws, but in no event shall such an extension
result in the continuation of this Option beyond the Expiration Date.
16.Federal and State Taxes. Upon exercise of this Option, or any part thereof,
Employee may incur certain liabilities for federal, state or local taxes, and
the Company may be required by law to withhold such taxes for payment to the
applicable taxing authorities. Employee may satisfy the payment of any federal,
state, or local tax withholding amounts due as a result of the exercise of this
Option by (i) delivering to the Company cash, a check or other form of payment
permitted by the Committee in the aggregate amount required to satisfy such tax
withholding amount or (ii) using a portion of the sale proceeds of the purchased
Option Shares to satisfy such tax withholding amount, to the extent Employee
exercises the Option pursuant to the sale and remittance procedure set forth in
Paragraph 7 hereof.
17.Definitions; Copy of Plan. To the extent not specifically provided herein,
all capitalized terms used in this Agreement shall have the same meanings
ascribed to them in the Plan is granted. By the execution of this Agreement,
Employee acknowledges receipt of a copy of the Plan and the official prospectus
for the Plan.
18.Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan, and such Plan shall in all respects be administered by
the Committee in accordance with the terms and provisions of the Plan. The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan, and decisions of the Committee with respect
thereto and to this Agreement shall be final and binding upon Employee (or any
other person with an interest in this Option) and the Company. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.
19.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Employee shall be in writing and addressed to Employee at the most recent
address then on file for Employee in the Company’s Human Resources Department.
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.
20.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Employee and the
legal representatives, heirs and legatees of Employee’s estate.

--------------------------------------------------------------------------------

21.Continuation of Employment. This Agreement shall not be construed to confer
upon Employee any right to continue in the employ of the Company (or any
subsidiary) and shall not limit the right of the Company (or any employer
subsidiary), in its sole discretion, to terminate the employment of Employee at
any time.
22.Obligation to Exercise. Employee shall have no obligation to exercise this
Option in whole or in part.
23.Governing Law. This Agreement shall be interpreted and administered under the
laws of the State of Arizona without resort to that State’s conflict-of-laws
rules.
24.Amendments. This Agreement may be amended only by a written agreement
executed by the Company and Employee. The Company and Employee acknowledge that
changes in federal tax laws enacted subsequent to the Date of Grant, and
applicable to stock options, may provide for tax benefits to the Company or
Employee. In any such event, the Company and Employee agree that this Agreement
may be amended as necessary to secure for the Company and Employee any benefits
that may result from such legislation. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized and Employee has executed this Agreement
as of the date first written above.
APOLLO GROUP, INC.
 
EMPLOYEE
 
 
 
By:___________________
 
___________________
 
 
 
Title:  ________________    
 
 





            


    


























































